Per curiam
The interest must he calculated by the following rule — it must be calculated upon the principal, from the time it commenced to the day of the first payment; if the payment was equal and no more than equal, to the interest then due, it must extinguish the interest; if it exceeded the interest, the balance, after extinguishing the interest, must be deducted from the principal; if the payment was less than the interest, then the balance of interest must remain until the next payment. Interest must then be calculated upon the principal remaining, to the time.of the tn-xt payment, which next payment must be applied in the first place, to the whole of the interest then due ; and so toties quoties — and in the present case, let the interest be calculated by this rule. And the Plaintiff han judgment. Vide 4 Term, 613.
Note. — Vide Anonymous, 2 Hay. 17. North & Prescott v. Mullett, ibid. 151. Yancy’s Admr. v. Mutter’s Ex’r. Conf. Rep. 513.